Citation Nr: 1021626	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1970.  He died in February 2003.  His former wife is 
submitting this claim on behalf of her and the Veteran's son.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

Pursuant to a request made in the December 2005 substantive 
appeal, the appellant was scheduled for a video conference 
hearing before a Veterans Law Judge in August 2009.  However, 
the appellant failed to report for the scheduled hearing, and 
her request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

In September 2009, the Board remanded the issue on appeal for 
additional development which has since been completed.  Thus, 
the issue is once again before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  According to the Certificate Of Death, the Veteran died 
in February 2003 at the age of 59 years as a result of 
congestive heart failure (CHF) due to end stage nonischemic 
cardiomyopathy.  No autopsy was performed.  

3.  The cause of the Veteran's death-CHF and end stage 
nonischemic cardiomyopathy-developed many years after 
service and are unrelated to his military service or any 
incident therein.  

4.  At the time of his death, service connection had been 
established for anxiety neurosis (30% from May 1972); 
diabetes mellitus, type II (20% from December 2001); and 
residuals of a left knee injury (10% from September 1991).

5.  The Veteran's service-connected anxiety neurosis, 
diabetes mellitus, and residuals of a left knee injury did 
not cause his death or contribute materially or substantially 
to the cause of his death.  


CONCLUSIONS OF LAW

1.  CHF and end stage nonischemic cardiomyopathy were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Effective May 30, 2008, VA amended its regulations governing 
VA's duty to provide notice to a claimant regarding the 
information necessary to substantiate a claim.  The new 
version of 38 C.F.R. § 3.159(b)(1), removes that portion of 
the regulation which states that VA will request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).  

Further, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that, when adjudicating a claim for service 
connection for the cause of a veteran's death, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  In general, the Court concluded that § 5103(a) 
notice for a claim for service connection for the cause of a 
veteran's death must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

Here, in accordance with 2009 Board remand directives, the 
appellant was issued a November 2009 letter informing her of 
the evidence necessary to establish service connection for 
the cause of the Veteran's death, and providing the 
appropriate laws and regulations.  The appellant was also 
notified of what VA was doing to develop the claim and of 
what she could do to help her claim.  The November 2009 
correspondence also informed the appellant of the 
disabilities for which the Veteran was service-connected at 
the time of his death and of the manner in which the 
effective date would be assigned if the cause of death claim 
were to be granted.  

Although the letter was not sent prior to initial 
adjudication of the claim, this timing defect was not 
prejudicial because subsequent to the providing of this 
adequate, the claim was readjudicated, and a supplemental 
statement of the case (SSOC) was promulgated in January 
2010.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).   

In light of the notice given, the Board finds that a 
reasonable person would have generally known how to 
substantiate the claim of service connection for the cause of 
the Veteran's death.  Thus, the Board finds that the 
appellant had a meaningful opportunity to participate in the 
appeal and that any error in failure in the deficiencies in 
the content of the notice letter is not prejudicial.  
Furthermore, as the claim was later readjudicated in a 
Supplemental Statement of the Case, the Board finds any error 
as to the timeliness of notice to also not be prejudicial.

Additionally, with regard to VA's duty to assist the 
claimant, all service, VA, and private medical records have 
been obtained and associated with the claims file.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The Board acknowledges that assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
A review of the claims folder by a VA physician was 
undertaken in December 2009, in accordance with Board remand 
directives.  The Board finds that the VA opinion obtained at 
that time is adequate, as it was predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file and the statements of the appellant.  The report also 
provides a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

In summary, the appellant has been made aware of the 
information and evidence necessary to substantiate the claim 
and is familiar with the law and regulations pertaining to 
the issue of entitlement to service connection for the cause 
of the Veteran's death.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

In the present appeal, according to the Certificate Of Death, 
the Veteran died in February 2003 at the age of 59 years from 
congestive heart failure that was the result of end stage 
nonischemic cardiomyopathy.  At the time of his death, 
service connection was in effect for anxiety neurosis (30%, 
from May 1972); diabetes mellitus, type II (20%, from 
December 2001); and residuals of a left knee injury (10%, 
from September 1991).  

Service treatment records are negative for complaints of, 
treatment for, or findings of a cardiovascular disorder.  
Although the record is unclear as to when the Veteran's 
cardiovascular disorders began, hypertension was first noted 
in a July 1972 medical record, a history of cardiomyopathy 
was first acknowledged in a May 2001 medical report, and CHF 
was first noted in a January 2000 medical record.  Private 
records show treatment for nonischemic cardiomyopathy in 
2002.  VA treatment records show treatment for CHF from 2002 
until the Veteran's death.

In December 2009, in accordance with Board remand 
instructions, a VA medical opinion was obtained.  Based on a 
review of the medical evidence of record, the physician 
opined that the Veteran's cause of death was less likely as 
not related to service (including the conceded in-service 
herbicide exposure) or a service-connected condition.  In 
essence, the doctor reasoned that the Veteran had CHF as a 
result of nonischemic cardiomyopathy and that there was no 
evidence of coronary artery disease.  While the physician 
acknowledged that coronary artery disease leads to ischemic 
heart disease with ischemic cardiomyopathy leading to CHF, he 
also explained that this was not the case here.  The 
physician further noted that diabetes causes an increased 
risk of ischemic heart disease but specifically stated that 
the Veteran's cause of death was due to nonischemic 
cardiomyopathy.  

Before turning to the merits of the Veteran's claims, the 
Board must address the probative value of the medical 
evidence of record.  Upon review, the Board determines that 
the December 2009 VA medical opinion is adequate, competent, 
and the only probative medical opinion of record.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  In this regard, the examiner reviewed the complete 
medical records in the case, including service and private 
treatment records.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence).  

Additionally, the physician provided rationale for the 
medical opinions expressed.  Specifically, the doctor noted 
concluded that the CHF and nonischemic cardiomyopathy that 
caused the Veteran's demise did not develop in service or 
indeed for many years thereafter.  Also, the doctor opined 
that there was no relationship between the causes of the 
Veteran's death and his service-connected disabilities.  In 
essence, the physician explained that ischemic cardiomyopathy 
(which may be caused by diabetes) leads to congestive heart 
failure but that, here, the cause of the Veteran's death was 
due to nonischemic cardiomyopathy and thus, was unrelated to 
service (including the conceded in-service exposure to 
herbicides) or a service-connected condition.  

The Court has held that a review of the claims file cannot 
compensate for lack of the reasoned analysis required in a 
medical opinion, which is where most of the probative value 
of a medical opinion comes from.  "It is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In this case, the VA physician reviewed the 
Veteran's entire medical history and provided rationale for 
the medical opinions expressed.  No contrary medical opinions 
have been received.  Consequently, the Board finds that the 
December 2009 medical opinion is the most probative as it is 
the only complete, fully articulated, and adequate medical 
opinion within the record. 

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
CHF or any other heart condition, the Board notes that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a heart 
condition manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's cause of death to his military service.  In fact, 
as noted above, there was no event, disease, or injury in 
service to which the Veteran's death could be related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, 
citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d at 1355-57.  Moreover, the December 2009 VA 
physician provided a negative nexus between the cause of the 
Veteran's death and service (including his conceded 
in-service exposure to herbicides).  No contrary medical 
opinions have been received.  Therefore, the Board finds that 
the Veteran's heart condition did not manifest in service and 
was not causally or etiologically related to his military 
service (including his conceded in-service exposure to 
herbicides).  

Additionally, the Board points to no evidence of record 
relating the Veteran's cause of death to a service-connected 
disease.  As noted above, the December 2009 VA doctor 
provided a negative nexus opinion regarding a relationship 
between the Veteran's CHF and nonischemic cardiomyopathy and 
his service-connected conditions.  No contrary medical 
opinions have been received.  Therefore, the Board finds that 
the Veteran's cause of death was not causally or 
etiologically related to a service-connected disorder.  

In reaching this conclusion, the Board has considered the 
Veteran's former spouse's contentions (on behalf of their 
son) that the medical conditions for which the Veteran was 
treated since his separation from service (e.g., his service-
connected disabilities) caused the factors that led to his 
death.  Significantly, however, the appellant is not 
competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Accordingly, and based on the foregoing evidentiary posture, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
Veteran's death.  Because the preponderance of the evidence 
is against this issue, the benefit of the doubt provision 
does not apply.  Thus, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


